Case 1:20-cv-03728-GLR Document 1 Filed 12/23/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

STARR INDEMNITY & LIABILITY *
COMPANY, INC. a/s/o General Dynamics
Information Technology, Inc. *
399 Park Avenue, 2" Floor

New York, NY 10022 *
and *

GENERAL DYNAMICS INFORMATION *
TECHNOLOGY, INC.
3150 Fairview Park Drive *
Falls Church, VA 22042

Plaintiffs

ve

AIR FREIGHT PLUS, INC., d/b/a

Global Logistics *
1352 Charwood Road, Suite E

Hanover, MD 21076 *
SERVE ON: JONATHAN M. HERBST

1777 Reisterstown Road, Suite 375 *

Baltimore, MD 21208
and

DIRECT DISTRIBUTION & LOGISTICS

2679 Merchant Drive *

Baltimore, MD 21230

SERVE ON: REGINA S. DEVOE *

2679 Merchant Drive

Baltimore, MD 21230 *
Defendants. *

fe fe oe ie ake oe ke oof ok fe of ake ake 2K fe 9 Ke oe ois fe oh ae oft a 2 fe fe oft ois fe fe os oe 28 Ke a ie eee ois eo he fe fe fe fe fe ft fe 2 fs oft ae a oe ae oft 2k ak ee oe 9 2 9 2

COMPLAINT
Plaintiffs, Starr Indemnity & Liability Company, Inc. (“Starr”) and General Dynamics
Information Technology, Inc. (“General Dynamics”), by and through their undersigned attorneys, allege

upon information and belief as follows:
Case 1:20-cv-03728-GLR Document1 Filed 12/23/20 Page 2 of 7

INTRODUCTION

1. This is an action for breach of contract of interstate motor carriage arising
from damage to a shipment of assorted computer server parts, including one (1) EMC2 server
rack containing thirteen (13) drive trays, three (3) additional individual drive trays, and one (1)
carton of cables (“Cargo”) owned by General Dynamics, insured by Starr, and tendered to Air
Freight Plus, Inc., doing business as AFP Global Logistics (“AFP”), and Direct Distribution &
Logistics, Inc. (“DDL”) for interstate motor carriage from Towson, Maryland to Carrollton,

Texas.

PARTIES

2. General Dynamics was and is a corporation organized under the laws of
the State of Virginia with an office and place of business located at 3150 Fairview Park Drive,
Falls Church, Virginia 22042.

3. General Dynamics owned the Cargo.

4, Starr was and is a corporation organized under the laws of the State of
Texas with an office and place of located at 399 Park Avenue, 2nd Floor, New York, New York
10022.

5. Starr insured the Cargo, paid General Dynamics’ losses resulting from the
incident detailed herein (less General Dynamics’ deductible), and is thereby subrogated to
General Dynamics’ rights to the extent of that payment.

6. AFP was and is a Maryland corporation with an office an office and place

of business at 1352 Charwood Road, Ste. E, Hanover, Maryland 21076.
Case 1:20-cv-03728-GLR Document 1 Filed 12/23/20 Page 3 of 7

7. AFP was and is registered with the United States Department of
Transportation (“DOT”) as a “carrier”, doing business as “AFP Global Logistics”, with DOT
number 2150468.

8. AFP is a “motor carrier” within the meaning of the Carmack Amendment
to the ICC Termination Act of 1995, 49 U.S.C. § 14706 (“Carmack Amendment”).

9. AFP is an interstate motor carrier that contracted to carry to the Cargo
from Towson, Maryland to Carrollton, Texas pursuant to Waybill No. BWI 7219214
(“Waybill”).

10. | AFP maintains shipping routes through the State of Maryland.

11. DDL was and is a Maryland corporation with an office and place of
business at 2679 Merchant Drive, Baltimore, Maryland 21230.

12. DDL was and is registered with the DOT as an interstate carrier with DOT
number 1534334.

13. DDLisa “motor carrier” within the meaning of the Carmack Amendment.

14. DDL is the interstate motor carrier that physically carried the Cargo
pursuant to the Waybill from the CMS Warehouse to an AFP warehouse located in Hanover,
Maryland, for the first leg of the Cargo intended transport.

JURISDICTION & VENUE

15. This action involves interstate transportation of goods by motor carrier.
This Honorable Court has jurisdiction and venue is proper pursuant to 49 U.S.C. § 14706(d) (the

“Carmack Amendment”) and 28 U.S.C. § 1331.
Case 1:20-cv-03728-GLR Document1 Filed 12/23/20 Page 4 of 7

BACKGROUND

16. On or about 7 June 2019, General Dynamics hired AFP to transport the Cargo
from the warehouse owned and/or operated by non-party Centers for Medicare & Medicaid Services
(“CMS Warehouse”), located at 7500 Security Boulevard, Baltimore, Maryland 21244, to the facility of
General Dynamics’s customer and non-party, Memking, Inc., located at 1434 Patton Place, Suite 136,
Carrollton, Texas 75007.

17. AFP subcontracted a segment of the Cargo’s carriage — from the CMS
Warehouse to an AFP warehouse located in Hanover, Maryland — to DDL.

18. On or about 7 August 2019, AFP and DDL, in consideration of certain agreed
freight charges, picked up, received, and accepted the Cargo, then in good order and condition, at the
CMS Warehouse, issued or accepted Waybill to cover the subject shipment, and agreed to carry the Cargo
to destination in the same good order and condition as when received by them.

19. The Waybill declared the Cargo’s value to be $215,000.

20. DDL, for itself and on AFP’s behalf, placed the server rack, which had built in
casters, in the middle of its truck; stacked the three (3) individual drive trays on a separate pallet; and
placed the power cords in a cardboard carton.

21. In doing so, DDL, for itself and on AFP’s behalf, failed to properly package,
secure, stow, and care for the Cargo in the truck for its intended transit.

22. The unsecured server rack fell over while in transit to the AFP warehouse in
Hanover, Maryland.

23. Upon arrival at the AFP Warehouse, an AFP receiving crew member found the
server rack on its side and visibly damaged.

24. AFP employee, D. Nelson, noted as follows on the Waybill: “Server Rack fell
over in truck[.] AFP accepted but major damage to outside of server rack — inside contents unknown if
damaged.”

25. The Cargo was never delivered to Carrollton, Texas.

4
Case 1:20-cv-03728-GLR Document 1 Filed 12/23/20 Page 5 of 7

26. Instead, on or about 28 August 2019, the damaged Cargo was returned to General
Dynamics’ facility in Towson, Maryland for inspection and to await further disposition.

27, A survey conducted on 28 August 2019 determined that the thirteen (13) drive
trays in the server rack that toppled over were damaged.

28. Due to the severity of the damage, General Dynamics was unable to salvage any
portions of the thirteen (13) drive trays, and they were deemed a total loss.

29. On 28 February 2020, General Dynamics submitted a claim to AFP for the
Cargo’s damage.

30. On 12 May 2020, AFP denied General Dynamics’ claim.

31. As a result of the damage to the Cargo, General Dynamics suffered losses
totaling $280,958.48, as nearly as can now be determined.

32. General Dynamics submitted a claim to Starr for its losses, and Starr paid
General Dynamics $255,958.48 ($280,958.48 /ess General Dynamics’ $25,000 deductible) to settle the
claim.

33. Starr thereby became subrogated General Dynamics’ rights to the extent of that

payment.

CAUSE OF ACTION AGAINST ALL DEFENDANTS —
BREACH OF CONTRACT OF MOTOR CARRIAGE
SUBJECT TO THE CARMACK AMENDMENT

34. Paragraphs 1 through 33 are incorporated by reference as though fully set
forth at length herein.

35. As motor carriers of goods for hire, AFP and DDL were obliged by the
Carmack Amendment and the terms of the Waybill to properly and safely transport, handle,
carry, keep, care for, discharge, and deliver the Cargo in the same good order and condition as

when received by them.
Case 1:20-cv-03728-GLR Document1 Filed 12/23/20 Page 6 of 7

36. Pursuant to 49 Code of Federal Regulation (“CFR”) Sections 393.100 and
392.9, AFP and DDL were additionally obliged to properly and safely secure the Cargo and
prevent the Cargo from shifting within the vehicle during transit. 49 C.F.R. §§ 393.100, 392.9.

37. AFP and DDL breached the duties imposed on them by the Carmack
Amendment, the terms of the Waybill, and the CFR by failing to attend to, care for, store, guard,
secure, monitor, carry and protect the Cargo while in their care, custody and control and by
failing to deliver the Cargo in the same good order and condition as when received by them.

38. As a direct and proximate cause of AFP’s and DDL’s breaches of their
duties under the Carmack Amendment, the terms of the Waybill, and the CFR, Plaintiffs
sustained damages, as nearly can now be determined, no part of which has been paid although
duly demanded, in the sum of $280,958.48.

WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants
in the sum of $280,958.48, plus interest, costs, disbursements, and such other and further relief
as this Court may deem just and proper.

Dated: December 23, 2020 Respectfully submitted,
/s/ Paul J. Weber
Paul J. Weber (Bar No. 03570)
Barbara J. Palmer (Bar No. 04441)
HYATT & WEBER, P.A.
200 Westgate Circle, Suite 500
Annapolis, Maryland 21401

Telephone: (410) 266-0626
Facsimile: (410) 841-5065

Email: pweber@hwlaw.com
Email: bpalmer@hwlaw.com

Counsel for Plaintiffs
Case 1:20-cv-03728-GLR Document1 Filed 12/23/20 Page 7 of 7

PRAYER FOR JURY TRIAL

Plaintiffs hereby demand a jury trial on all issues so triable.

/s/ Paul J. Weber
Paul J. Weber (Bar No. 03570)
Barbara J. Palmer (Bar No. 04441)
HYATT & WEBER, P.A.
200 Westgate Circle, Suite 500
Annapolis, Maryland 21401
Telephone: (410) 266-0626
Facsimile: (410) 841-5065

Email: pweber@hwlaw.com
Email: bpalmer@hwlaw.com

Counsel for Plaintiffs
